Name: Commission Regulation (EEC) No 827/90 of 30 March 1990 adopting the list of representative producer markets for certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices;  distributive trades
 Date Published: nan

 31 . 3 . 90 Official Journal of the European Communities No L 86/13 COMMISSION REGULATION (EEC) No 827/90 of 30 March 1990 adopting the list of representative producer markets for certain fruit and vegetables Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit an Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1119/89 (2), and in particular Article 17 (2) thereof, Whereas, in accordance with Article 16 ( 1 ) of Regulation (EEC) No 1035/72, a basic price and a buying-in price are to be fixed for each of the products listed in Annex II to that Regulation for each marketing year ; whereas, pursuant to Article 17 of the Regulation, a list of repre ­ sentative producer markets must be drawn up for those products ; whereas only those markets in the Member States in which, for a given product, a large proportion of national production is marketed throughout the market ­ ing year or during one of the periods in which the marke ­ ting year has been subdivided should be taken into account for the purposes of compiling that list ; Whereas the list of representative markets adopted by Commission Regulation (EEC) No 1 847/85 (3), as last amended by Regulation (EEC) No 1402/88 (4), has been amended many times ; whereas certain changes should be made to that list of representative markets and a complete, updated list should be drawn up ; HAS ADOPTED THIS REGULATION : Article 1 For each of the products listed in Annex II to Regulation (EEC) No 1035/72, the markets in Member States given in the lists appearing in the Annexes hereto shall be deemed representative producer markets within the meaning of Article 17 of that Regulation . Article 2 Regulation (EEC) No 1847/85 is hereby repealed. Article 3 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. It shall apply from 2 May 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 March 1990. For the Commission Ray MAC SHARRY Member of the Commission (&lt;) OJ No L 118, 20 . 5 . 1972, p. 1 . 0 OJ No L 118, 29 . 4. 1989, p. 12. 0 OJ No L 174, 4. 7. 1985, p . 12. (4) OJ No L 129, 25 . 5 . 1988, p. 10 . No L 86/ 14 Official Journal of the European Communities 31 . 3 . 90 REPRESENTATIVE PRODUCER MARKETS ANNEX I ANNEX II TOMATOES Belgium/Luxembourg :  Sint-Katelijne-Waver Denmark :  Odense Germany ;  Heidelberg  Kitzingen  Maxdorf  Reichenau Greece :  Ierapetra  Pyrgos CAULIFLOWERS Belgium/Luxembourg :  Sint-Katelijne Waver Denmark :  Odense Germany :  Hamburg  Kitzingen  Maxdorf  Reichenau  Straelen Greece :  Athina  Chalkida  Thessaloniki France :  Chateaurenard  Saint-Malo  Saint-Omer  Saint-Pol-de-Leon Ireland :  Dublin Italy :  Ascoli Piceno  Ban  Pesaro Netherlands :  Delft-Westerlee France :  Chateaurenard  Marmande  Perpignan Ireland :  Dublin Italy :  Ascoli Piceno  Bari  Messina  Pescara Netherlands :  Bleiswijk  Delft-Westerlee  Venio United Kingdom :  Birmingham  Glasgow  Liverpool  London Spain :  Almeria  Barcelona  Malaga  Murcia  Valencia Portugal :  Faro  West-Friesland Oost  Zuid-Holland Zuid United Kingdom :  Belfast  Birmingham  Liverpool  London Spain :  Barcelona  La Rioja  Navarra  Sevilla  Valencia Portugal :  Faro  Lourinha  Silves  Torres Vedras  Vale do Tejo 31 . 3 . 90 Official Journal of the European Communities No L 86/ 15 ANNEX III AUBERGINES Greece :  Skala (Lakonias)  Thessaloniki France :  Chateaurenard Italy :  Catanzaro  Latina Netherlands :  Bleiswijk  Delft-Westerlee  Westland-Noord Spain :  Almeria  Malaga  Valencia Portugal :  Faro  Torres Vedras ANNEX V APRICOTS Greece :  Argos  Korinthos  Moudania France :  Chateaurenard  Perpignan  Valence Italy :  Foril  Salerno Spain :  Murcia  Valencia  Zaragoza Portugal :  Alenquer  Faro  Vale do Tejo ANNEX IV ANNEX VI LEMONS Greece :  Egio  Xylokastro Italy :  Catania  Messina  Palermo  Siracusa Spain :  Malaga  Murcia Portugal :  Faro  Mafra PEACHES AND NECTARINES Greece :  Skydra  Veria France :  Montauban  NÃ ®mes  Perpignan  Valence Italy :  Bologna  Ferrara  Foril  Ravenna  Salerno  Verona Spain :  Barcelona  La Rioja  Silves  Lerida ANNEX VII  Murcia  Sevilla  Valencia  Zaragoza Portugal :  Cova da Beira  Faro  Ponte de Sor  Setubal  Vale do Tejo PEARS Belgium/Luxembourg :  Sint-Truiden Denmark :  Odense No L 86/ 16 Official Journal of the European Communities 31 . 3. 90 Portugal :  Alenquer  Moura  Tavira  Vale do Tejo Germany :  Bonn  Ingelheim  Stade Greece :  Vena  Volos France :  Angers  Avignon  Valence Ireland :  Dublin Italy :  Bologna  Bolzano  Ferrara  Ravenna  Verona Netherlands :  Geldermalsen  Grubbenvorst ANNEX IX APPLES Belgium/Luxembourg  Sint-Truiden Denmark :  Odense Germany :  Bonn  Hamburg  Heilbronn  Stade  Tettnang Greece :  Naoussa  Skydra  West-Friesland-Oost United Kingdom :  Birmingham  London Spain :  Badajoz  Tripolis  Lerida  Murcia  Valencia Portugal :  AlcobaÃ §a  Cova da Beira  Ã bidos  Torres Vedras  Volos France :  Angers  Montauban  NÃ ®mes Ireland :  Dublin Italy :  Bolzano  Ferrara  Modena  Ravenna  Verona Netherlands :  Centrale Veiling Zeeland  Geldermalsen  Utrecht United Kingdom :  Birmingham  London Spain :  Gerona  Lerida ANNEX VIII TABLE GRAPES Greece :  Iraklio  Kavala  Korinthos France :  Avignon  NÃ ®mes Italy :  Ascoli Piceno  Bari  Chieti Spain :  Alicante  Almeria  Valencia  Zaragoza Portugal :  AlcobaÃ §a  Cova da Beira  Guarda  Ã bidos  Torres Vedras  Viseu 31 . 3 . 90 Official Journal of the European Communities No L 86/ 17 ANNEX XII SATSUMAS Greece ;  Argos Spain :  Castellon  Valencia Portugal :  Faro ANNEX X MANDARINES Greece :  Argos  Chios  Naypilo Italy :  Catania  Palermo  Siracusa Spain :  Castell6n  Valencia Portugal :  Faro  Santiago do Cacem  Silves ANNEX XI SWEET ORANGES Greece :  Argos  Arta  Sparti ANNEX XIII CLEMENTINES Greece :  Argos France :  Corse Italy :  Cosenza  Taranto Spain :  Castell6n  Valencia Portugal : Italy :  Catania  Catanzaro  Siracusa Spain :  Alicante  Castell6n  Sevilla  Valencia Portugal :  Faro  AlcÃ ¡cer do Sal  Santiago do Cacem  Faro  Setubal  Setubal  Silves